DETAILED ATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Information Disclosure Statement
The information disclosure statements filed on 12/21/21 and 01/03/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments with respect to claims filed on 02/24/2022 have been entered.  Claims 16-41 remain pending in this application and are in condition for allowance.  
The amendments and remarks filed are sufficient to cure the previous claim objections, 35 U.S.C. §112 (b) rejection and the Double Patent rejection set forth in the Non-Final office action mailed on 12/09/2021.
Response to Arguments
Applicant’s arguments, see remarks, filed 02/24/2022, with respect to the rejection of the claims under 35 U.S.C. §102(a)(2) have been fully considered and are persuasive.  
Examiner’s Statement of Reason for Allowance
Claims 16-41 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 16, 28 and 36 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“wherein a notch is formed in the longitudinal round fold” of claims 16 and 28 and 
“wherein at least one of the two adjacent wing-shaped sections comprises a supporting tab having a first portion and a second portion, wherein the first portion is bent relative to the second portion” of claim 36.
In addition, the Examiner would like to note that the above aforementioned language was objected to as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783